         Case 1:19-cv-10023-KPF Document 133 Filed 06/16/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 PETRÓLEOS DE VENEZUELA, S.A., PDVSA
 PETRÓLEO, S.A., and PDV HOLDING, INC.,

        Plaintiffs and Counterclaim Defendants,
                                                          No. 19 Civ. 10023 (KPF)
        - against -

 MUFG UNION BANK, N.A. and GLAS
 AMERICAS LLC,

        Defendants and Counterclaim Plaintiffs.


   DECLARATION OF MATTHEW S. SALERNO IN SUPPORT OF DEFENDANTS
        AND COUNTERCLAIM PLAINTIFFS’ MOTION TO EXCLUDE
            THE EXPERT TESTIMONY OF DAVID C. HINMAN

MATTHEW S. SALERNO hereby declares, pursuant to 28 U.S.C. § 1746:

               1.     I am an attorney admitted to practice in this Court and a member of the

law firm of Latham & Watkins LLP, 885 Third Avenue, New York, New York 10022-4834.

I am counsel for Defendants and Counterclaim Plaintiffs MUFG Union Bank, N.A. (the

“Trustee”) and GLAS Americas LLC (the “Collateral Agent”), in their respective capacity as

Trustee and Collateral Agent, under the Indenture dated October 27, 2016 and the Pledge and

Security Agreement dated October 28, 2016 governing PDVSA’s Senior Secured Notes due

2020, in the above-captioned case. I submit this declaration to place before the Court certain

documents referred to in the accompanying Memorandum of Law in support of Defendants and

Counterclaim Plaintiffs’ Motion to Exclude the Expert Testimony of David C. Hinman filed in

this action on June 10, 2020.
         Case 1:19-cv-10023-KPF Document 133 Filed 06/16/20 Page 2 of 2



               2.      Attached as Exhibit 1 is a true and correct copy of the Expert Report of

David C. Hinman, CFA from Petróleos de Venezuela, S.A. v. MUFG Union Bank, N.A., No.

1:19-CV-10023-KPF (S.D.N.Y.), dated March 16, 2020.

               3.      Attached as Exhibit 2 is a true and correct copy of the Expert Rebuttal

Report of David C. Hinman, CFA from Petróleos de Venezuela, S.A. v. MUFG Union Bank,

N.A., No. 1:19-CV-10023-KPF (S.D.N.Y.), dated April 15, 2020.

               4.      Attached as Exhibit 3 is a true and correct copy of an analyst report titled

“Venezuela Bonds: Of Politics and Swaps” by Alejo Czerwonko, published by UBS and dated

September 19, 2016, produced with bates beginning UBS-PDVSA000001.

               5.      Attached as Exhibit 4 is a true and correct copy of a press release titled

“Fitch Downgrades PDVSA’s IDRs to ‘CC,’” published by Fitch Ratings and dated October 25,

2016, available at https://www.fitchratings.com/research/corporate-finance/fitch-downgrades-

pdvsa-idrs-to-cc-25-10-2016.


I declare under penalty of perjury that the foregoing is true and correct.


Dated:         New York, New York
               June 10, 2020

                                                      _/s/ Matthew S.Salerno____________
                                                      Matthew S. Salerno




                                                  2
